                                                                      Case 2:16-cv-02761-APG-BNW Document 39 Filed 06/16/20 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   Attorneys for plaintiff Bank of America, N.A., successor
                                                                 by merger to BAC Home Loans Servicing, LP
                                                             8
                                                             9                                          UNITED STATES DISTRICT COURT

                                                            10                                                DISTRICT OF NEVADA

                                                            11   BANK OF AMERICA, N.A., SUCCESSOR BY                           Case No.: 2:16-cv-02761-APG-BNW
                                                                 MERGER     TO  BAC    HOME    LOANS
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   SERVICING, LP,
                                                                                                                               STIPULATION AND ORDER TO EXTEND
                      LAS VEGAS, NEVADA 89134




                                                            13                             Plaintiff,                          DEADLINE TO REPLY SUPPORTING
AKERMAN LLP




                                                                                                                               MOTION FOR PARTIAL SUMMARY
                                                            14   v.                                                            JUDGMENT
                                                            15   AUBURN     AND     BRADFORD      AT                           [FIRST REQUEST]
                                                                 PROVIDENCE              HOMEOWNERS
                                                            16   ASSOCIATION; VERN ELMER; and NEVADA
                                                                 ASSOCIATION SERVICES, INC.,
                                                            17
                                                                                                Defendants.
                                                            18

                                                            19                Plaintiff Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP

                                                            20   (BANA) and defendants Auburn and Bradford at Providence Homeowners Association and Vern

                                                            21   Elmer stipulate and request the court extend BANA's deadline to reply supporting its motion for partial

                                                            22   summary judgment, ECF No. 32, by fourteen days, from June 19, 2020 to July 6, 2020, as follows.

                                                            23                BANA moved for partial summary judgment on May 15, 2020. (ECF No. 32.) Auburn and

                                                            24   Bradford and Mr. Elmer filed their oppositions on June 5, 2020. (ECF Nos. 34, 37.) BANA's reply

                                                            25   deadline is June 19, 2020. To allow BANA additional time to prepare its reply briefing, the parties

                                                            26   stipulate to extend BANA's deadline by fourteen days, to July 6, 20201.

                                                            27

                                                            28                1
                                                                                  Fourteen days lands on Friday, July 3, 2020, which is a court holiday.


                                                                 53515582;1
                                                                     Case 2:16-cv-02761-APG-BNW Document 39 Filed 06/16/20 Page 2 of 2




                                                             1                This is BANA's first extension request. This request is not made to cause delay or prejudice

                                                             2   to any party.

                                                             3                DATED:

                                                             4   AKERMAN LLP                                               AYON LAW, PLLC
                                                             5    /s/ Jamie K. Combs, Esq.                                  /s/ Luis A. Ayon
                                                                 MELANIE D. MORGAN, ESQ.                                   LUIS A. AYON, ESQ.
                                                             6   Nevada Bar No. 8215                                       Nevada Bar No. 9752
                                                                 JAMIE K. COMBS, ESQ.                                      STEVEN H. BURKE, ESQ.
                                                             7   Nevada Bar. No. 13088                                     Nevada Bar No. 14037
                                                                 1635 Village Center Circle, Suite 200                     8716 Spanish Ridge, Suite 115
                                                             8   Las Vegas, Nevada 89134                                   Las Vegas, Nevada 89148
                                                             9   Attorneys for plaintiff Bank of America, N.A.             Attorneys for defendant Vern Elmer
                                                            10   LIPSON NEILSON P.C.
                                                            11    /s/ Amber M. Williams
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 J. WILLIAM EBERT, ESQ.
                                                            12   Nevada Bar No. 2697
                      LAS VEGAS, NEVADA 89134




                                                                 AMBER M. WILLIAMS, ESQ.
                                                            13
AKERMAN LLP




                                                                 Nevada Bar No. 12301
                                                                 9900 Covington Cross Drive, Suite 120
                                                            14   Las Vegas, Nevada 89144
                                                            15   Attorneys for defendant Auburn and Bradford
                                                                 at Providence Homeowners Association
                                                            16

                                                            17                                                     ORDER
                                                            18
                                                                              IT IS SO ORDERED.
                                                            19

                                                            20
                                                                                                                  __________________________________
                                                            21                                                    UNITED STATES DISTRICT JUDGE
                                                                                                                  Case No.: 2:16-cv-02761-APG-BNW
                                                            22
                                                                                                                            6/16/2020
                                                                                                                  DATED: __________________________
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                       2
                                                                 53515582;1
